DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugden (7,587,886) in view of Matsumoto et al. (2016/0014956).
 	Sugden in figures 1-6, disclose a grass mowing machine (10) comprising a vehicle body frame (12) supported on a ground surface via a wheel unit (14), a mower
deck (40) incorporating a rotary cutter blade, a coupling mechanism (44) for coupling the mower deck to the vehicle body frame with allowing a lateral displacement of the mower deck in a vehicle body transverse direction. Sugden also disclose a displacement operation mechanism (100) for laterally displacing the mower deck in the vehicle body transverse direction in operative association with the coupling mechanism. Sugden fail to show a mower electric motor and a traveling motor.
 	Matsumoto et al. in figures 1-10, disclose a mowing machines (10) having a mower electric motor (15), traveling motors (16), a mower deck (14). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sugden by further comprising the mower motor and the traveling motor disclosed by Matsumoto et al. in order to control a blade by the motor and control emission of exhaust gas.
 	Regarding claim 2, Sugden in figure 2, disclose the coupling mechanism comprising a suspension mechanism for suspending the mower deck from the vehicle body frame.
 	Regarding claim 4, Sugden in figure 1, disclose the displacement operation mechanism including an operational unit (24) supported to the vehicle body frame and a displacement conversion mechanism for converting an operational displacement of the operational unit to a lateral displacement of the mower deck.
 	Regarding claim 5, Sugden in figure 1, disclose the operational unit comprising a pedal unit (28) operated by a driver's foot and the operational displacement comprising a step-on displacement of a pedal.  
 	Regarding claim 6, Sugden in figure 1, disclose the pedal unit including a first pedal and a second pedal; and the displacement conversion mechanism is configured to convert a step-on displacement of the first pedal into a lateral displacement in one direction of the mower deck and to convert a step-on displacement of the second pedal into a lateral displacement in the other direction of the mower deck.  

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose the suspension mechanism including a mower link coupled by a pin coupling to the vehicle body bracket and the mower bracket. The pin coupling is configured to allow a lateral displacement of the mower bracket in the vehicle body transverse direction relative to the vehicle body frame.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618